       Case 18-44499-elm13 Doc 2 Filed 11/14/18                              Entered 11/14/18 09:13:49             Page 1 of 21
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Vladimir F. Leppo                          xxx-xx-1889            §        Case No:
       1117 7th Ave Apt #280                                             §
                                                                                  Date:        11/14/2018
       Fort Worth, TX 76104                                              §
                                                                         §        Chapter 13
                                                                         §
      Rimma A. Leppo                              xxx-xx-1868
      1117 7th Ave Apt #280
      Fort Worth, TX 76104



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                           DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):      $3,120.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):      $1,289.36
Plan Base:    $147,480.00                       Monthly Disposable Income x ACP ("UCP"):       $77,361.60
Applicable Commitment Period: 60 months
          Case 18-44499-elm13 Doc 2 Filed 11/14/18                            Entered 11/14/18 09:13:49                   Page 2 of 21
Case No:
Debtor(s):    Vladimir F. Leppo
              Rimma A. Leppo



                                                          MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,050.00      per month, months    1        to   12   .
             $2,560.00      per month, months    13       to   60   .

           For a total of    $147,480.00    (estimated " Base Amount ").
           First payment is due     12/13/2018        .
           The applicable commitment period ("ACP") is         60   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:       $1,289.36         .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
              $77,361.60   .

           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $3,120.00        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00            and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                            SCHED. AMOUNT          %        TERM (APPROXIMATE)               TREATMENT
                                                                                                 (MONTHS __ TO __)               $__ PER MO.

C. ATTORNEY FEES: To         Richard M. Weaver & Associates        , total:                 $3,700.00      ;
      $1,190.00 Pre-petition;     $2,510.00    disbursed by the Trustee.




                                                                    Page 2
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                            Entered 11/14/18 09:13:49                  Page 3 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Mr. Cooper                                         $19,462.74      2/1/18-11/1/18       0.00%        Month(s) 1-59                    Pro-Rata
Homestead

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Mr. Cooper                                                             59 month(s)                    $1,804.18                       2/1/19
Homestead

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Mr. Cooper                                           $3,608.36     12/1/18-1/1/19       0.00%        Month(s) 1-59                    Pro-Rata
Homestead

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                           Entered 11/14/18 09:13:49                 Page 4 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

AmeriCredit/GM Financial                                     2019 Jeep Cherokee                                                $32,638.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                 CREDITOR                                     SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                 CREDITOR                                     SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Affirm Inc                                                          $613.00

TOTAL SCHEDULED UNSECURED:                                          $613.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    100%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                       SECTION II
                                   DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                   FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                                Page 4
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                             Entered 11/14/18 09:13:49                   Page 5 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 5
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                              Entered 11/14/18 09:13:49                   Page 6 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 6
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                             Entered 11/14/18 09:13:49                   Page 7 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 7
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                             Entered 11/14/18 09:13:49                   Page 8 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 8
       Case 18-44499-elm13 Doc 2 Filed 11/14/18                           Entered 11/14/18 09:13:49                  Page 9 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Richard Weaver
Richard Weaver, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Richard Weaver                                                        21010820
Richard Weaver, Debtor's(s') Counsel                                      State Bar Number

/s/ Vladimir F. Leppo                                                     /s/ Rimma A. Leppo
Vladimir F. Leppo, Debtor                                                 Rimma A. Leppo, Joint Debtor




                                                                Page 9
      Case 18-44499-elm13 Doc 2 Filed 11/14/18                          Entered 11/14/18 09:13:49                Page 10 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo



                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 14th day of November, 2018 :

(List each party served, specifying the name and address of each party)


Dated:           November 14, 2018                                        /s/ Richard Weaver
                                                                          Richard Weaver, Debtor's(s') Counsel

Affirm Inc                                         Barclays Bank Delaware                              Citicard
xxxxX73F                                           xxxxxxxxxxx2865                                     xxxxxxxxxxxx9142
Affirm Incorporated                                Attn: Correspondence                                Citicorp Credit Services; Attn: Centrali
PO Box 720                                         PO Box 8801                                         PO Box 20507
San Francisco, CA 94104                            Wilmington, DE 19899                                Kansas City, MO 64195


AmeriCredit/GM Financial                           BMW Financial Services                              Comenity Capital/Zales
xxxxxxxx9027                                       xxxxxx7660                                          xxxxxxxxxxxx1746
Attn: Bankruptcy                                   Attn: Bankruptcy Department                         Attn: Bankrutptcy Dept
PO Box 183853                                      PO Box 3608                                         PO Box 18215
Arlington, TX 76096                                Dublin, OH 43016                                    Columbus, OH 43218


Amex                                               Capital One                                         Conn's HomePlus
xxxxxxxxxxxx9643                                   xxxxxxxxxxxx9911                                    xxxxx5830
Correspondence/Bankruptcy                          Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 981540                                      PO Box 30285                                        PO Box 2358
El Paso, TX 79998                                  Salt Lake City, UT 84130                            Beaumont, TX 77704


Applied Bnk                                        Capital One Auto Finance                            Credit One Bank
xxxxxxxxxxxx4499                                   xxxxxxxxxxxxx1001                                   xxxxxxxxxxxx4133
4700 Exchange Court                                Attn: Bankruptcy                                    ATTN: Bankruptcy
Boca Raton, FL 33431                               PO Box 30285                                        PO Box 98873
                                                   Salt Lake City, UT 84130                            Las Vegas, NV 89193


Attorney General of Texas                          Chase Card Services                                 Dillards Card Srvs/Wells Fargo Bank
Bankruptcy Section                                 xxxxxxxxxxxx5547                                    Na
400 S Zang Blvd Ste 500                            Correspondence Dept                                 xxxxxxxxxxxx6409
Dallas, TX 75208-6640                              PO Box 15298                                        PO Box 10347
                                                   Wilmington, DE 19850                                Des Moines, IA 50306


Bank Of America                                    Citibank North America                              Discover Financial
xxxxxxxxxxxx4629                                   xxxxxxxxxxxx2685                                    xxxxxxxxxxxx2504
Attn: Bankruptcy                                   Attn: Recovery/Centralized Bankruptcy               PO Box 3025
PO Box 982238                                      PO Box 790034                                       New Albany, OH 43054
El Paso, TX 79998                                  St Louis, MO 63179




                                                              Page 10
      Case 18-44499-elm13 Doc 2 Filed 11/14/18         Entered 11/14/18 09:13:49    Page 11 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

FHA Single Family Loan Mtg -        IRS- Special Procedures Staff          Primeway Federal Cu
US Dept of Housing & Urban HUD      Bankruptcy: Mail Code 502DAL           xxxxxxx0153
801 Cherry St Unit 45               1100 Commerce Street RM 9a20           PO Box 53088
Fort Worth, TX 76102-6882           Dallas, TX 75242                       Houston, TX 77052



Fingerhut                           Jared/Sterling Jewelers                RISE Credit
xxxxxxxxxxxx7969                    xxxxxx7071                             xxxx0676
Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 1250                         PO Box 3680                            PO Box 101808
Saint Cloud, MN 56395               Akron, OH 44309                        Fort Worth, TX 76185


First Premier Bank                  Merrick Bank/CardWorks                 Santander Consumer USA
xxxxxxxxxxxx5516                    xxxxxxxxxxxx0944                       xxxxxxxxxxxxx1000
Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 5524                         PO Box 9201                            PO Box 961245
Sioux Falls, SD 57117               Old Bethpage, NY 11804                 Fort Worth, TX 76161


Flagstar Bank                       Mr. Cooper                             Sterling Jewelers, Inc.
xxxxxxxx3870                        xxxxxx9448                             xxxxxx3072
Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
5151 Corporate Drive                8950 Cypress Waters Blvd               PO Box 1799
Troy, MI 48098                      Coppell, TX 75019                      Akron, OH 44309


Genesis Bankcard Services           Mr. Cooper                             Suntrust Bk Tampa Bay
xxxxxxxxxxxx6631                    xxxxx8220                              xxxxxxxxxxxxx2090
PO Box 4477                         Attn: Bankruptcy                       Attn: Bankruptcy
Beaverton, OR 97076                 8950 Cypress Waters Blvd               Mail Code VA-RVW-6290 PO Box
                                    Coppell, TX 75019                      85092
                                                                           Richmond, VA 23286

Genesis Bc/celtic Bank              NCB Management Services                Syncb/home Design Sele
xxxxxxxxxxxx9141                    x4679                                  xxxxxxxxxxxx1529
Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
268 South State Street Ste 300      One Allied Drive                       PO Box 965060
Salt Lake City, UT 84111            Trevose, PA 19053                      Orlando, FL 32896


Hccredit/cit                        Nissan Motor Acceptance                Synchrony Bank
xxx5600                             xxxxxxxxxxx0001                        xxxxxxxxxxxx0995
203 E Emma Ave Ste A                Attn: Bankruptcy Dept                  Attn: Bankruptcy Dept
Springdale, AR 72764                PO Box 660360                          PO Box 965060
                                    Dallas, TX 75266                       Orlando, FL 32896


IRS                                 Nordstrom FSB                          Synchrony Bank/ JC Penneys
Centralized Insolvency Operations   xxxxxxxxxxxx2137                       xxxxxxxx7728
PO Box 7346                         ATTN: Bankruptcy                       Attn: Bankruptcy Dept
Philadelphia, PA 19101-7346         PO Box 6555                            PO Box 965060
                                    Englewood, CO 80155                    Orlando, FL 32896




                                             Page 11
      Case 18-44499-elm13 Doc 2 Filed 11/14/18         Entered 11/14/18 09:13:49   Page 12 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo

Synchrony Bank/Amazon               Wells Fargo/Preferred
xxxxxxxxxxxx8705                    xxxxxxxxxxxx3345
Attn: Bankruptcy Dept               Attn: Bankruptcy
PO Box 965060                       PO Box 6429
Orlando, FL 32896                   Greenville, SC 29606


Synchrony Bank/Care Credit          Wffnb/gallery Furnitur
xxxxxxxxxxxx4463                    xxxxxxxxxxxx4315
Attn: Bankruptcy Dept               Wffnb Card Services
PO Box 965061                       PO Box 51193
Orlando, FL 32896                   Las Vegas, NV 89193


Synchrony Bank/Lowes
xxxxxxxxxxxx4887
Attn: Bankruptcy Dept
PO Box 965060
Orlando, FL 32896


US Dept. of Hud - Title 1
52 Corporate Circle
Albany, NY 12203-5121




Veterans Adm. Dept of Veteran's
Affairs
Regional Office Finance Sec. (24)
One Veterans Plaza
701 Clay Avenue
Waco, TX 76799-0001

Vladimir F. Leppo
1117 7th Ave Apt #280
Fort Worth, TX 76104




Wells Fargo Bank
xxxxxxxxxxxx9616
Attn: Bankruptcy Dept
PO Box 6429
Greenville, SC 29606


Wells Fargo Dealer Services
xxxxxxxx7250
Attn: Bankruptcy
PO Box 19657
Irvine, CA 92623




                                             Page 12
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                            Entered 11/14/18 09:13:49                         Page 13 of 21
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Vladimir F. Leppo                           xxx-xx-1889      §      CASE NO:
       1117 7th Ave Apt #280                                        §
       Fort Worth, TX 76104                                         §
                                                                    §
                                                                    §

        Rimma A. Leppo                             xxx-xx-1868
        1117 7th Ave Apt #280
        Fort Worth, TX 76104




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        11/14/2018
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                           $204.50                           See below*
 Filing Fee                                                                                         $0.00                           See below*
 Noticing Fee                                                                                      $56.70                           See below*
 Subtotal Expenses/Fees                                                                           $266.20                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,783.80                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Mr. Cooper                           Homestead                             2/1/19           $210,244.00      $286,780.00              $1,804.18

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,804.18

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 18-44499-elm13 Doc 2 Filed 11/14/18                           Entered 11/14/18 09:13:49               Page 14 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo


                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $0.00
      Debtor's Attorney, per mo:                                                                                             $1,783.80
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                $1,804.18
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                         $0.00
      Debtor's Attorney, per mo:                                                                       See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                              $0.00

*Monthly Schedule

                                 Account      Trustee                                   Subtotal                              Available
                    Plan         Balance   Percentage        Filing     Noticing      Expenses/                  Available           for
   Month         Payment         Reserve          Fee        Fees         Fees            Fees      Available     for APD      Attorney
      1        $2,050.00          $5.00     $204.50         $0.00        $56.70         $266.20    $1,783.80        $0.00    $1,783.80
      2        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      3        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      4        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      5        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      6        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      7        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      8        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
      9        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
     10        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
     11        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
     12        $2,050.00                    $205.00                                     $205.00    $1,845.00    $1,804.18       $40.82
     13        $2,560.00                    $256.00                                     $256.00    $2,304.00    $1,804.18     $277.18




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 18-44499-elm13 Doc 2 Filed 11/14/18                           Entered 11/14/18 09:13:49               Page 15 of 21
Case No:
Debtor(s):   Vladimir F. Leppo
             Rimma A. Leppo



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         11/14/2018

 /s/ Richard Weaver
 Attorney for Debtor(s)

 /s/ Vladimir F. Leppo
 Debtor
 /s/ Rimma A. Leppo
 Joint Debtor




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                     Entered 11/14/18 09:13:49           Page 16 of 21
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Vladimir F. Leppo                                                     CASE NO.
                                    Debtor


          Rimma A. Leppo                                                       CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on November 14, 2018, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Richard Weaver
                                Richard Weaver
                                Bar ID:21010820
                                Richard M. Weaver & Associates
                                5601 Airport Freeway
                                Fort Worth, TX 76117
                                (817) 222-1108



Affirm Inc                                       Attorney General of Texas                  Capital One
xxxxX73F                                         Bankruptcy Section                         xxxxxxxxxxxx9911
Affirm Incorporated                              400 S Zang Blvd Ste 500                    Attn: Bankruptcy
PO Box 720                                       Dallas, TX 75208-6640                      PO Box 30285
San Francisco, CA 94104                                                                     Salt Lake City, UT 84130


AmeriCredit/GM Financial                         Bank Of America                            Capital One Auto Finance
xxxxxxxx9027                                     xxxxxxxxxxxx4629                           xxxxxxxxxxxxx1001
Attn: Bankruptcy                                 Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 183853                                    PO Box 982238                              PO Box 30285
Arlington, TX 76096                              El Paso, TX 79998                          Salt Lake City, UT 84130


Amex                                             Barclays Bank Delaware                     Chase Card Services
xxxxxxxxxxxx9643                                 xxxxxxxxxxx2865                            xxxxxxxxxxxx5547
Correspondence/Bankruptcy                        Attn: Correspondence                       Correspondence Dept
PO Box 981540                                    PO Box 8801                                PO Box 15298
El Paso, TX 79998                                Wilmington, DE 19899                       Wilmington, DE 19850


Applied Bnk                                      BMW Financial Services                     Citibank North America
xxxxxxxxxxxx4499                                 xxxxxx7660                                 xxxxxxxxxxxx2685
4700 Exchange Court                              Attn: Bankruptcy Department                Attn: Recovery/Centralized Bankruptcy
Boca Raton, FL 33431                             PO Box 3608                                PO Box 790034
                                                 Dublin, OH 43016                           St Louis, MO 63179
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                       Entered 11/14/18 09:13:49            Page 17 of 21
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Vladimir F. Leppo                                                          CASE NO.
                                      Debtor


           Rimma A. Leppo                                                           CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Citicard                                           Fingerhut                                    IRS- Special Procedures Staff
xxxxxxxxxxxx9142                                   xxxxxxxxxxxx7969                             Bankruptcy: Mail Code 502DAL
Citicorp Credit Services; Attn: Centrali           Attn: Bankruptcy                             1100 Commerce Street RM 9a20
PO Box 20507                                       PO Box 1250                                  Dallas, TX 75242
Kansas City, MO 64195                              Saint Cloud, MN 56395


Comenity Capital/Zales                             First Premier Bank                           Jared/Sterling Jewelers
xxxxxxxxxxxx1746                                   xxxxxxxxxxxx5516                             xxxxxx7071
Attn: Bankrutptcy Dept                             Attn: Bankruptcy                             Attn: Bankruptcy
PO Box 18215                                       PO Box 5524                                  PO Box 3680
Columbus, OH 43218                                 Sioux Falls, SD 57117                        Akron, OH 44309


Conn's HomePlus                                    Flagstar Bank                                Merrick Bank/CardWorks
xxxxx5830                                          xxxxxxxx3870                                 xxxxxxxxxxxx0944
Attn: Bankruptcy                                   Attn: Bankruptcy                             Attn: Bankruptcy
PO Box 2358                                        5151 Corporate Drive                         PO Box 9201
Beaumont, TX 77704                                 Troy, MI 48098                               Old Bethpage, NY 11804


Credit One Bank                                    Genesis Bankcard Services                    Mr. Cooper
xxxxxxxxxxxx4133                                   xxxxxxxxxxxx6631                             xxxxxx9448
ATTN: Bankruptcy                                   PO Box 4477                                  Attn: Bankruptcy
PO Box 98873                                       Beaverton, OR 97076                          8950 Cypress Waters Blvd
Las Vegas, NV 89193                                                                             Coppell, TX 75019


Dillards Card Srvs/Wells Fargo Bank Na             Genesis Bc/celtic Bank                       Mr. Cooper
xxxxxxxxxxxx6409                                   xxxxxxxxxxxx9141                             xxxxx8220
PO Box 10347                                       Attn: Bankruptcy                             Attn: Bankruptcy
Des Moines, IA 50306                               268 South State Street Ste 300               8950 Cypress Waters Blvd
                                                   Salt Lake City, UT 84111                     Coppell, TX 75019


Discover Financial                                 Hccredit/cit                                 NCB Management Services
xxxxxxxxxxxx2504                                   xxx5600                                      x4679
PO Box 3025                                        203 E Emma Ave Ste A                         Attn: Bankruptcy
New Albany, OH 43054                               Springdale, AR 72764                         One Allied Drive
                                                                                                Trevose, PA 19053


FHA Single Family Loan Mtg -                       IRS                                          Nissan Motor Acceptance
US Dept of Housing & Urban HUD                     Centralized Insolvency Operations            xxxxxxxxxxx0001
801 Cherry St Unit 45                              PO Box 7346                                  Attn: Bankruptcy Dept
Fort Worth, TX 76102-6882                          Philadelphia, PA 19101-7346                  PO Box 660360
                                                                                                Dallas, TX 75266
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                   Entered 11/14/18 09:13:49         Page 18 of 21
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Vladimir F. Leppo                                                   CASE NO.
                                 Debtor


          Rimma A. Leppo                                                     CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #2)

Nordstrom FSB                                 Synchrony Bank                             Vladimir F. Leppo
xxxxxxxxxxxx2137                              xxxxxxxxxxxx0995                           1117 7th Ave Apt #280
ATTN: Bankruptcy                              Attn: Bankruptcy Dept                      Fort Worth, TX 76104
PO Box 6555                                   PO Box 965060
Englewood, CO 80155                           Orlando, FL 32896


Primeway Federal Cu                           Synchrony Bank/ JC Penneys                 Wells Fargo Bank
xxxxxxx0153                                   xxxxxxxx7728                               xxxxxxxxxxxx9616
PO Box 53088                                  Attn: Bankruptcy Dept                      Attn: Bankruptcy Dept
Houston, TX 77052                             PO Box 965060                              PO Box 6429
                                              Orlando, FL 32896                          Greenville, SC 29606


RISE Credit                                   Synchrony Bank/Amazon                      Wells Fargo Dealer Services
xxxx0676                                      xxxxxxxxxxxx8705                           xxxxxxxx7250
Attn: Bankruptcy                              Attn: Bankruptcy Dept                      Attn: Bankruptcy
PO Box 101808                                 PO Box 965060                              PO Box 19657
Fort Worth, TX 76185                          Orlando, FL 32896                          Irvine, CA 92623


Santander Consumer USA                        Synchrony Bank/Care Credit                 Wells Fargo/Preferred
xxxxxxxxxxxxx1000                             xxxxxxxxxxxx4463                           xxxxxxxxxxxx3345
Attn: Bankruptcy                              Attn: Bankruptcy Dept                      Attn: Bankruptcy
PO Box 961245                                 PO Box 965061                              PO Box 6429
Fort Worth, TX 76161                          Orlando, FL 32896                          Greenville, SC 29606


Sterling Jewelers, Inc.                       Synchrony Bank/Lowes                       Wffnb/gallery Furnitur
xxxxxx3072                                    xxxxxxxxxxxx4887                           xxxxxxxxxxxx4315
Attn: Bankruptcy                              Attn: Bankruptcy Dept                      Wffnb Card Services
PO Box 1799                                   PO Box 965060                              PO Box 51193
Akron, OH 44309                               Orlando, FL 32896                          Las Vegas, NV 89193


Suntrust Bk Tampa Bay                         US Dept. of Hud - Title 1
xxxxxxxxxxxxx2090                             52 Corporate Circle
Attn: Bankruptcy                              Albany, NY 12203-5121
Mail Code VA-RVW-6290 PO Box
85092
Richmond, VA 23286

Syncb/home Design Sele                        Veterans Adm. Dept of Veteran's Affairs
xxxxxxxxxxxx1529                              Regional Office Finance Sec. (24)
Attn: Bankruptcy                              One Veterans Plaza
PO Box 965060                                 701 Clay Avenue
Orlando, FL 32896                             Waco, TX 76799-0001
        Case 18-44499-elm13 Doc 2 Filed 11/14/18                    Entered 11/14/18 09:13:49             Page 19 of 21


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:     Vladimir F. Leppo                                                   CASE NO.
             Rimma A. Leppo
                                                                                CHAPTER     13

                                                 Certificate of Service


I, the undersigned hereby certify that a copy of the foregoing Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, &
Deadlines was served upon the following parties of interest via 1st class mail.

Date:      11/14/2018                                          /s/ Richard Weaver
                                                               Richard Weaver
                                                               Attorney for the Debtor(s)


Affirm Inc                                     Barclays Bank Delaware                        Citicard
Affirm Incorporated                            Attn: Correspondence                          Citicorp Credit Services; Attn: Centrali
PO Box 720                                     PO Box 8801                                   PO Box 20507
San Francisco, CA 94104                        Wilmington, DE 19899                          Kansas City, MO 64195



AmeriCredit/GM Financial                       BMW Financial Services                        Comenity Capital/Zales
Attn: Bankruptcy                               Attn: Bankruptcy Department                   Attn: Bankrutptcy Dept
PO Box 183853                                  PO Box 3608                                   PO Box 18215
Arlington, TX 76096                            Dublin, OH 43016                              Columbus, OH 43218



Amex                                           Capital One                                   Conn's HomePlus
Correspondence/Bankruptcy                      Attn: Bankruptcy                              Attn: Bankruptcy
PO Box 981540                                  PO Box 30285                                  PO Box 2358
El Paso, TX 79998                              Salt Lake City, UT 84130                      Beaumont, TX 77704



Applied Bnk                                    Capital One Auto Finance                      Credit One Bank
4700 Exchange Court                            Attn: Bankruptcy                              ATTN: Bankruptcy
Boca Raton, FL 33431                           PO Box 30285                                  PO Box 98873
                                               Salt Lake City, UT 84130                      Las Vegas, NV 89193



Attorney General of Texas                      Chase Card Services                           Dillards Card Srvs/Wells Fargo Bank Na
Bankruptcy Section                             Correspondence Dept                           PO Box 10347
400 S Zang Blvd Ste 500                        PO Box 15298                                  Des Moines, IA 50306
Dallas, TX 75208-6640                          Wilmington, DE 19850



Bank Of America                                Citibank North America                        Discover Financial
Attn: Bankruptcy                               Attn: Recovery/Centralized Bankruptcy         PO Box 3025
PO Box 982238                                  PO Box 790034                                 New Albany, OH 43054
El Paso, TX 79998                              St Louis, MO 63179
       Case 18-44499-elm13 Doc 2 Filed 11/14/18           Entered 11/14/18 09:13:49         Page 20 of 21


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Vladimir F. Leppo                                         CASE NO.
           Rimma A. Leppo
                                                                     CHAPTER    13

                                        Certificate of Service
                                         (Continuation Sheet #1)

FHA Single Family Loan Mtg -          IRS                                        Mr. Cooper
US Dept of Housing & Urban HUD        Centralized Insolvency Operations          Attn: Bankruptcy
801 Cherry St Unit 45                 PO Box 7346                                8950 Cypress Waters Blvd
Fort Worth, TX 76102-6882             Philadelphia, PA 19101-7346                Coppell, TX 75019



Fingerhut                             IRS- Special Procedures Staff              NCB Management Services
Attn: Bankruptcy                      Bankruptcy: Mail Code 502DAL               Attn: Bankruptcy
PO Box 1250                           1100 Commerce Street RM 9a20               One Allied Drive
Saint Cloud, MN 56395                 Dallas, TX 75242                           Trevose, PA 19053



First Premier Bank                    Jared/Sterling Jewelers                    Nissan Motor Acceptance
Attn: Bankruptcy                      Attn: Bankruptcy                           Attn: Bankruptcy Dept
PO Box 5524                           PO Box 3680                                PO Box 660360
Sioux Falls, SD 57117                 Akron, OH 44309                            Dallas, TX 75266



Flagstar Bank                         Merrick Bank/CardWorks                     Nordstrom FSB
Attn: Bankruptcy                      Attn: Bankruptcy                           ATTN: Bankruptcy
5151 Corporate Drive                  PO Box 9201                                PO Box 6555
Troy, MI 48098                        Old Bethpage, NY 11804                     Englewood, CO 80155



Genesis Bankcard Services             Mr. Cooper                                 Primeway Federal Cu
PO Box 4477                           Attn: Bankruptcy                           PO Box 53088
Beaverton, OR 97076                   8950 Cypress Waters Blvd                   Houston, TX 77052
                                      Coppell, TX 75019



Genesis Bc/celtic Bank                Mr. Cooper                                 Richard M. Weaver & Associates
Attn: Bankruptcy                      Attn: Bankruptcy                           5601 Airport Freeway
268 South State Street Ste 300        8950 Cypress Waters Blvd                   Fort Worth, TX 76117
Salt Lake City, UT 84111              Coppell, TX 75019



Hccredit/cit                          Mr. Cooper                                 RISE Credit
203 E Emma Ave Ste A                  Attn: Bankruptcy                           Attn: Bankruptcy
Springdale, AR 72764                  8950 Cypress Waters Blvd                   PO Box 101808
                                      Coppell, TX 75019                          Fort Worth, TX 76185
        Case 18-44499-elm13 Doc 2 Filed 11/14/18         Entered 11/14/18 09:13:49         Page 21 of 21


                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

  IN RE:   Vladimir F. Leppo                                       CASE NO.
           Rimma A. Leppo
                                                                   CHAPTER    13

                                      Certificate of Service
                                       (Continuation Sheet #2)

Santander Consumer USA              Synchrony Bank/Care Credit                 Wffnb/gallery Furnitur
Attn: Bankruptcy                    Attn: Bankruptcy Dept                      Wffnb Card Services
PO Box 961245                       PO Box 965061                              PO Box 51193
Fort Worth, TX 76161                Orlando, FL 32896                          Las Vegas, NV 89193



Sterling Jewelers, Inc.             Synchrony Bank/Lowes
Attn: Bankruptcy                    Attn: Bankruptcy Dept
PO Box 1799                         PO Box 965060
Akron, OH 44309                     Orlando, FL 32896



Suntrust Bk Tampa Bay               US Dept. of Hud - Title 1
Attn: Bankruptcy                    52 Corporate Circle
Mail Code VA-RVW-6290 PO Box        Albany, NY 12203-5121
85092
Richmond, VA 23286


Syncb/home Design Sele              Veterans Adm. Dept of Veteran's Affairs
Attn: Bankruptcy                    Regional Office Finance Sec. (24)
PO Box 965060                       One Veterans Plaza
Orlando, FL 32896                   701 Clay Avenue
                                    Waco, TX 76799-0001


Synchrony Bank                      Wells Fargo Bank
Attn: Bankruptcy Dept               Attn: Bankruptcy Dept
PO Box 965060                       PO Box 6429
Orlando, FL 32896                   Greenville, SC 29606



Synchrony Bank/ JC Penneys          Wells Fargo Dealer Services
Attn: Bankruptcy Dept               Attn: Bankruptcy
PO Box 965060                       PO Box 19657
Orlando, FL 32896                   Irvine, CA 92623



Synchrony Bank/Amazon               Wells Fargo/Preferred
Attn: Bankruptcy Dept               Attn: Bankruptcy
PO Box 965060                       PO Box 6429
Orlando, FL 32896                   Greenville, SC 29606
